he

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MSP RECOVERY CLAIMS, SERIES LLC, a
Delaware series limited liability
company, MSPA CLAIMS I, LLC, a Florida
limited liability company, and SERIES
PMPI, a designated series of MAO-MSO
RECOVERY II, LLC, a Delaware series
limited liability company,

ORDER

19 Civ. 05610 (NRB)

Plaintiffs,
~ against -

TAKEDA PHARMACEUTICALS AMERICA, INC., a
Delaware profit corporation, TAKEDA
PHARMACEUTICALS U.S.A., INC., f/k/a
TAKEDA PHARMACEUTICALS NORTH AMERICA,
INC., a Delaware profit corporation,
TAKEDA DEVELOPMENT CENTER AMERICAS,
INC., £/k/a TAKEDA GLOBAL RESEARCH &
DEVELOPMENT CENTER, INC., a Delaware
profit corporation, TAKEDA
PHARMACEUTICALS INTERNATIONAL, INC., a
Delaware profit corporation, TAKEDA
PHARMACEUTICAL COMPANY LIMITED, a
Japanese corporation, and ELI LILLY &
COMPANY, an Indiana profit corporation,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Because plaintiffs have chosen to move for leave to amend
their second amended complaint, the Court dismisses without
prejudice defendants’ pending motion to dismiss, as the Court and

the parties discussed during the telephonic conference held on

 
 

February 5, 2020. The Clerk of Court is respectfully directed to
terminate the motion pending at ECF No. 66

Dated: New York, New York
February AY, 2020

 

UNITED STATES DISTRICT JUDGE

 
